DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1, 4, 16, 19, and 31, the term “the number of times” lack sufficient antecedent basis in the claim. It is suggested the first instance in each claim dependency be amended to “a number of times”.

For claims 2 and 17, the term “the re-obtained metadata” lack sufficient antecedent basis in the claim. It is suggested the claim be amended to “the re-acquired metadata”.

For claims 6, 13, 21, and 28, the term “the metadata” is indefinite because there are two occurrences of metadata (that have been acquired: one in claim 1 and one in the instant claim) and so it is unclear to which metadata the claim refers to. It is suggested the claim be amended to “the metadata that is associated with the data recovery request”.

For claims 8, 14, 23, and 29, the term “the physical state” lack sufficient antecedent basis in the claim. It is suggested the claim be amended to “a physical state”.

For claim 13, the term “the data read-enabled RAID extent” lack sufficient antecedent basis in the claim. It is suggested the claim be amended to “a data read-enabled RAID extent”.

For claims 14 and 29, the term “the rebuilding of the related disk slice” lack sufficient antecedent basis in the claim. It is suggested the claim be amended to “a rebuilding of the related disk slice”.

For claim 16, the term “the data write-enabled RAID extent” lack sufficient antecedent basis in the claim (previous association with a request to write data is not a sufficient antecedent basis). It is suggested the claim be amended to “a data write-enabled RAID extent”.

For claim 17, the term “the request to write data” is indefinite because there are two requests to write data declared earlier and so it is unclear to which one the claim refers to. It is suggested the second instance be amended to “[[a]] the request to write data”.

For claims 18, 23, 26, and 29, the term “the disk slice status bitmap” lack sufficient antecedent basis in the claim. It is suggested the claim be amended to “a disk slice status bitmap”.


For claim 28-30, the term “the data read-enabled RAID extent” lack sufficient antecedent basis in the claim. It is suggested the first instance be amended to “a data read-enabled RAID extent”.

For claim 29, the term “the disk slice rebuild bitmap” lack sufficient antecedent basis in the claim. It is suggested the claim be amended to “a disk slice rebuild bitmap”.

For claim 30, the term “the read disk slice” lack sufficient antecedent basis in the claim (to be read is not the same as read). It is suggested the claim be amended to “the to be read disk slice”.

For claim 31, the term “the read disk slice” lack sufficient antecedent basis in the claim (to be read is not the same as read). It is suggested the claim be amended to “the to be read disk slice”.

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 1-31 would be allowable if all 35 USC § 112 rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Coronado et al. (US 2015/0234719 A1) teaches counting degradation but not the other limitations.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114